Citation Nr: 9927106	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for a service-
connected left knee disability, to include the propriety of 
evaluating the preexisting condition as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
originally from an appeal of a February 1991 decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for a left knee 
condition secondary to a service-connected right leg 
disability.  The Board remanded the case to the RO in 
December 1996 for the purpose of obtaining additional medical 
evidence and for consideration of the principles established 
in Allen v. Brown, 7 Vet. App. 439 (1995).  By an RO decision 
dated in June 1997, service connection for a left knee 
condition was granted on the basis of aggravation of a non-
service-connected disability by a service-connected one, 
pursuant to Allen.  A noncompensable disability evaluation 
was assigned.  It was determined that the disability was 10 
percent disabling prior to the aggravation.  In July 1997, 
the veteran informed the RO that he disagreed with the 
noncompensable evaluation assigned to his service-connected 
left knee condition and filed a timely appeal of this matter.  
The matter was returned to the Board for appellate review and 
remanded again in January 1998 for additional evidentiary and 
procedural development, to include consideration of rating 
the left knee for impairment due to functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Following these actions, the 
RO confirmed the noncompensable evaluation assigned for the 
veteran's left knee disability in a March 1999 rating 
decision.  The case was returned to the Board in June 1999 
and the veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran's left knee condition was due to degenerative 
arthritis as a result of aging; it was not etiologically 
related to the service-connected femur fracture of the right 
lower extremity, and it was manifest by painful motion and X-
ray evidence of arthritis prior to aggravation by the 
service-connected femur fracture of the right lower 
extremity.

2.  The 10 percent evaluation assigned to the preexisting 
left knee condition prior to aggravation by the service-
connected femur fracture of the right lower extremity was in 
keeping with the disability picture.

3.  The level of aggravation caused by the service-connected 
femur fracture of the right lower extremity to the 
degenerative joint disease of the left knee is equivalent to 
limitation of motion to 5 degrees of extension and to 70 
degrees of flexion, with crepitation.


CONCLUSION OF LAW

The assignment of a 10 percent rating for preexisting 
arthritis of the left knee was proper; a compensable rating 
is not warranted for service-connected left knee condition 
after deducting 10 percent for the preexisting condition.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran claim of entitlement to service connection for a 
left knee disability as secondary to his service-connected 
right knee was received by VA on January 2, 1991.  As 
previously discussed, he was subsequently granted service 
connection and a noncompensable disability for a left knee 
disability as secondary to fracture of the right femur, 
pursuant to the Allen case, with the date of receipt of claim 
as the effective date for this award.  

VA outpatient treatment records, dated from 1989 - 1990, show 
that the veteran had been treated on several occasions for 
left knee pain.  The veteran's age was over 60 years old at 
that time, and he was noted to have been very obese.  X-rays 
of his left knee were noted to show the presence of arthritic 
changes at this joint and he was diagnosed with degenerative 
joint disease (DJD) of the left knee.  An August 1990 report 
shows mild crepitation of the left knee and extension to zero 
degrees and flexion to 110 degrees on range of motion 
testing.  The veteran's physicians opined that he needed a 
total knee replacement but that he needed to lose 100 pounds 
before undergoing such surgery.

VA medical records for the period from 1991 - 1992 show that 
the veteran continued to receive treatment on several 
occasions for various orthopedic complaints which also 
included constant left knee pain due to DJD.  In May 1991, 
his left knee displayed extension to zero degrees and flexion 
to 100 degrees on range of motion testing.

At an October 1992 RO hearing, with regard to his left knee, 
the veteran contended that his left knee problems were 
causally connected to his service-connected right knee 
problems.  He reported that he first began to notice problems 
with his left knee around 1978 when it began to noticeably 
interfere with his ability to perform his job as an engineer 
and support specialist, which reportedly involved walking and 
climbing oil rigs and tanker vessels.  He stated that he 
first began seeking treatment for his left knee around 1990, 
though he reported that his left knee had been examined and 
compared with his right knee on several occasions prior to 
then.

The report of a November 1993 VA examination shows that the 
veteran's knee reflexes were equal and active, bilaterally.  
Both knees were noted to have enlarged and thickened 
synovium, with severe crepitation of the right knee.  No 
crepitation was felt on the left knee.  The knee collateral 
ligaments were strong and the cruciate ligaments were normal.  
Range of motion of the left knee was described as being 180 - 
90 degrees.  His right knee was described as being entirely 
destroyed.  Though arthritis on X-ray was noted throughout 
his body, the report contained no mention of left knee 
arthritis and did not present any diagnosis relevant to the 
left knee.

VA medical records, dated from 1994 - 1995, show that in 
February 1994, the veteran was assessed with arthritis of 
both knees, though at that time his subjective complaints 
addressed only pain in his right knee.

At an October 1994 RO hearing, the veteran reiterated his 
previous contention that his left knee problems were 
secondarily related to his service-connected right knee 
disability, so as to warrant service connection for his left 
knee.  

VA treatment reports dated in May 1995 show that the 
veteran's knees were diagnosed as having tricompartment DJD, 
bilaterally, on X-ray study.  The reports also show no 
instability of the left knee, and extension to 5 degrees and 
flexion to 110 degrees on range of motion testing.  The 
veteran reported a history of uneven distribution of weight 
on his lower extremities, with extra weight being placed on 
his left lower extremity to favor his arthritic right knee, 
causing him to experience an ache in his left leg nearly all 
the time.

A June 1995 VA report shows that the veteran was assessed 
with DJD of the right knee with resulting unequal transfer to 
his left leg.  

The report of a June 1996 VA examination shows that the 
veteran reported that the onset of his bilateral knee pain 
had begun several years earlier, with progressive impairment 
of his walking ability.  The report notes that he had surgery 
for a total right knee replacement in January 1996, with 
consideration given to replacing the left knee in the future.  
The veteran complained of left knee pain on ambulation.  He 
reported that he could walk up to approximately 100 feet, 
thereafter needing to rest before walking perhaps another 100 
feet.  In this regard, the examiner noted that the veteran 
was able to walk from the parking lot up to the X-ray 
department of the VA medical facility, but that thereafter he 
was in sufficient distress that the remainder of his stay at 
the facility was spent in a wheelchair.  The veteran reported 
having difficulties performing his daily activities, and 
stated that he was unable to go down to his basement at home.  
It was noted that VA had provided him with volunteer workers 
who worked in his home approximately 9 hours per week to 
assist him with his heavy chores.  

On objective evaluation the veteran's left knee displayed 
full extension to zero degrees and flexion to 90 degrees on 
range of motion testing, with stable ligaments.  A varus 
deformity with medial joint line tenderness and palpable 
medial joint line osteophytes were observed.  X-rays revealed 
a varus deformity and significant degenerative arthritis of 
the entire knee, particularly on the medial side, with loss 
of medial joint space.  The diagnosis was degenerative 
arthritis of the left knee.  In his commentary, the physician 
expressed his opinion that the veteran's traumatic arthritis 
of his left knee was not related in any manner to his 
service-connected disabilities of his right lower extremity, 
that his right leg's femoral shortening as a residual of 
fracture did not contribute to degenerative arthritis of his 
knees, and that it was more likely that the bilateral 
degenerative arthritis of his knees was related to the aging 
process.  In a February 1997 addendum to his commentary, the 
physician also opined that it was likely that the veteran's 
service-connected residuals of a right leg fracture were 
aggravating his non-service-connected left knee condition, 
and that it was more than likely that the shortening of the 
right leg, residual of fracture, was making the left knee 
pain worse than it would have been had both legs been of 
equal length.

Based on the opinion of the VA physician in his February 1997 
addendum, the RO granted the veteran service connection for a 
left knee condition as aggravated by the service-connected 
right lower extremity, pursuant to the case of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

An October 1995 VA treatment report shows an assessment of 
severe DJD of the knees, bilaterally, right worse than left.  
A December 1995 report shows complaints of bilateral knee 
pain due to severe DJD.  A February 1996 report shows that he 
was status post total right knee replacement surgery in 
January 1996.  An April 1996 report shows complaints of 
continued pain in his left knee, which displayed 5/5 motor 
strength, normal sensation, crepitus, and extension to zero 
degrees and flexion to 100 degrees on range of motion 
testing.  A July 1996 report shows that his left knee was 
very positive for crepitus and also had marked DJD.  A 
November 1996 report shows that a total left knee replacement 
procedure was being considered to treat an assessment of 
arthritis of the knee.

A February 1997 VA treatment report shows that the veteran 
had accidentally fallen onto both knees in the hospital 
parking lot and complained that his legs did not work very 
well.  Small abrasions of his surface of his right and left 
knee were observed.  X-ray study, as it pertains to the 
veteran's left knee, showed marked degenerative changes, 
hypertrophic spur formation of the left patella, and 
narrowing of the joint space were observed, but there was no 
evidence of patella fracture.  Range of motion was 
characterized as "OK," with mild knee effusion.  The 
relevant diagnostic impressions were bilateral knee abrasions 
and severe DJD.

A July 1997 VA treatment report shows that the veteran 
complained of bilateral knee pain, left worse than right.  No 
further diagnosis or examination findings pertaining to the 
left knee were shown in this report as the predominant 
problems affecting him were edema and multiple, large, severe 
venous ulcers on his legs, especially on the left, which were 
related to his diagnosis of uncontrolled diabetes mellitus.
 
An October 1997 VA treatment report shows that the veteran 
reported that he was bumping into objects at home, that he 
felt weak, and that both of his knees gave out, making him 
fall.  The treating physician noted that the veteran showed 
poor compliance with a prescribed diet to control his obesity 
and diabetes mellitus.  No further diagnosis or examination 
findings pertaining to the left knee were shown in this 
report.

The report of a March 1998 VA examination shows that the 
veteran complained of experiencing constant stiffness and 
pain in his left knee.  The right total knee replacement 
relieved him of right knee pain, but he stated that he 
continued to have weakness in both knees.  The examiner noted 
that the veteran was able to walk with the aid of a cane from 
the parking lot to the front door of the medical facility, 
but thereafter needed to use a wheelchair.  The veteran 
reported that he increasingly had to use a wheelchair to get 
around and was contemplating obtaining one for home use.  
With regards to his medical history, the veteran was not 
receiving any specific treatment for his left knee at that 
time, though a total left knee replacement was being 
considered.  The physician stated that as the veteran's left 
knee pain and weakness were constant symptoms, there were no 
episodes of flare-ups or precipitating factors because the 
knee was extremely incapacitating at all times.  No 
dislocation or subluxation of the left knee was reported, nor 
was there any inflammation.  

On physical examination, the veteran's left knee displayed 
extension to zero degrees and flexion to 80 degrees on range 
of motion testing.  Attempts to move the left knee beyond 80 
degrees of flexion produced pain, with pain described as 
beginning at 70 degrees and hurting between 70 - 80 degrees.  
There was no swelling or effusion observed and he was 
negative for Drawer's sign.  The alignment of the left knee 
was normal, with stable ligaments on the lateral and medial 
side.  X-rays revealed severe end-stage degenerative 
arthritis.  The diagnosis was severe degenerative arthritis 
of the left knee, which the examiner opined would require a 
left total knee replacement very soon.  In his commentary, 
the examiner stated that normal range of motion for the knee 
was extension to zero degrees and flexion to 140 degrees, and 
that the range of motion of zero - 80 degrees indicated 
stiffness of the left knee.  The cartilage of the veteran's 
left knee was not dislocated and did not lock up.  There was 
no lateral instability or subluxation of the left knee.  The 
left knee exhibited weakened movement and excess 
fatigability, and his medical history and his demonstrated 
need to use a wheelchair indicated that his walking tolerance 
was extremely limited.  

In his commentary, the examiner stated that he was unable to 
say if there was any additional loss of range of motion due 
to weakened movement, excess fatigability, or incoordination, 
but it was his opinion that the veteran's left knee's current 
range of motion of zero - 80 degrees was what he demonstrated 
at all times.  The veteran would exhibit increased limitation 
of function during flare-up or if the left knee was used 
repeatedly over time.  The examiner's opinion was that the 
veteran would have increased knee pain or more knee pain if 
he walked for a prolonged period of time.  However, the 
examiner was unable to say whether this would result in 
additional range of motion loss, although he doubted it.  In 
summary, the veteran had significant degenerative arthritis 
of his left knee which was almost at its end stage and needed 
a total left knee replacement.

The claims file contains VA medical records, dated from 1993 
to 1998, which were received and associated with the folder 
in August 1998.  The majority of those records contained in 
this collection which pertain to the veteran's left knee have 
been reviewed by the VA physician prior to the March 1998 
compensation examination.  Of these, however, three of these 
have not been considered: a January 1996 X-ray study of the 
veteran's left and right knee, a July 1997 examination report 
whose only relevant comment in addressing the knees is that 
no effusion was noted, and a July 1998 treatment report which 
presented a notation of severe degenerative joint disease of 
his lower extremities. 

II.  Analysis

To the extent that the veteran contends that his service-
connected left knee condition is productive of a greater 
level of impairment than that which is contemplated by the 
noncompensable evaluation currently assigned for the affected 
knee, his claim for an increased rating is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), in that it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

With regard to the three VA medical reports which have not 
been reviewed by the VA physician prior to the March 1998 
examination, the Board finds that a remand to address this 
matter is not needed.  The file indicates that the examiner 
has considered the findings of several X-ray studies 
conducted after January 1996, such that the report of the 
January 1996 X-ray study would not have provided any 
additional information regarding the condition of the 
veteran's left knee beyond that which had been revealed in 
the subsequent X-ray examinations.  Also, the finding of no 
knee joint effusion in July 1997, and the notation of severe 
degenerative joint disease of the lower extremities in July 
1998, do not provide additional data pertaining to his left 
knee which would materially change the examiner's 
determinations after considering the other evidence.  
Therefore, the Board concludes that it is both unnecessary 
and inexpedient to remand this case in order to allow a VA 
examiner opportunity to review these aforementioned reports.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 (1998), and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (1998).  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In the present case on 
appeal, the medical evidence shows that the veteran does not 
suffer from instability of his left knee joint, 
notwithstanding the veteran's report of both his knees giving 
way in October 1997, as the March 1998 VA examination 
revealed no joint laxity, subluxation, or instability.  
Therefore, the provisions of Diagnostic Code 5257 are not for 
application here.  Additionally, as the March 1998 
examination and the whole of the medical evidence does not 
demonstrated that the veteran has a dislocated semilunar 
cartilage with frequent episodes of  "locking" of his left 
knee, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998) are also not for application for purposes of 
rating the left knee condition.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (i.e., Diagnostic Codes 5260 and 5261 in the present 
case.)  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

The criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (1998), recognizes impairment of the knee's ability to 
flex and extend.  For the veteran to receive a noncompensable 
evaluation on the basis of limitation of flexion of his 
service-connected knee, the objective medical evidence must 
show flexion limited to 60 degrees.  For a 10 percent 
evaluation, the evidence must show flexion limited to 45 
degrees.  For a 20 percent evaluation, the evidence must show 
flexion limited to 30 degrees.  For a 30 percent evaluation, 
the evidence must show flexion limited to 15 degrees.  The 
schedule does not provide for a rating higher than 30 percent 
for limitation of motion on flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of his service-connected knee, the 
objective medical evidence must show extension limited to 5 
degrees.  For a 10 percent evaluation the evidence must show 
extension limited to 10 degrees.  For a 20 percent evaluation 
the evidence must show extension limited to 15 degrees.  For 
a 30 percent evaluation the evidence must show extension 
limited to 20 degrees.  For a 40 percent evaluation the 
evidence must show extension limited to 30 degrees.  For a 50 
percent evaluation the evidence must show extension limited 
to 45 degrees.  The schedule does not provide for a rating 
higher than 50 percent for limitation of motion on extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's left knee condition was granted service 
connection on the basis of Allen v. Brown, 7 Vet. App. 439 
(1995), which provided that aggravation of a non-service-
connected disability (in this case, degenerative arthritis of 
the left knee) by a service-connected disability (in this 
case, the residuals of a right femur fracture) creates 
entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation.  Therefore, it is necessary to determine first 
how disabling the left knee was prior to aggravation.  The 
medical evidence shows that the veteran's non-service-
connected arthritis of the left knee developed as a result of 
age and was not etiologically related to the service-
connected orthopedic disabilities affecting his right lower 
extremity.  As previously discussed, degenerative arthritis 
shown by X-ray is rated according to the limitation of motion 
of the affected joint, but if there is no limitation of 
motion or a noncompensable degree of impaired motion, the 
rating schedule provides for a 10 percent evaluation on the 
basis of painful motion.  In the present case, it will be 
assumed that the veteran enjoyed the most optimum of 
circumstances, and that he had full range of motion of his 
arthritic left knee, though with pain, prior to any 
aggravation by the service-connected disabilities associated 
with the right lower extremity.  On the basis of Diagnostic 
Code 5003, the left knee disability is therefore ratable at 
10 percent.  However, as this rating reflects the level of 
impairment of his left knee prior to aggravation by his 
service-connected disabilities, it may not be the basis of 
the assignment of a compensable evaluation for his left knee 
disability.  Pursuant to Allen, he may receive only service-
connection and a rating for that level of impairment which is 
beyond 10 percent due to aggravation of the left knee 
condition by his service-connected disabilities.  In short, 
the veteran must demonstrate that his left knee disability is 
at least 20 percent disabling in order to receive a 
compensable evaluation (i.e., 20 percent minus the 10 percent 
impairment preexisting aggravation equals 10 percent.)

The veteran's oral testimonies, as presented at 3 RO hearings 
conducted in October 1992, October 1993, and October 1994, 
and his reported subjective complaints noted on VA 
examination reports dated from 1989 to 1999, essentially show 
that he has left knee pain accompanied by crepitus due to 
severe degenerative arthritis.  His left knee displayed 
ranges of motion during this period which was never worse 
than extension to 5 degrees, and never worse than flexion to 
80 degrees.  To give further support to the veteran's claim, 
the Board will concede that the report of pain commencing at 
70 degrees flexion constitutes the limit to which he can flex 
his left knee.  Applying Diagnostic Code 5260, the limitation 
of flexion to 70 degrees still warrants the assignment of 
only a noncompensable evaluation.  For a 10 percent 
evaluation, his left knee must be limited in flexion to 60 
degrees.  For a 20 percent evaluation, which is the level of 
impairment which must be demonstrated in order for him to 
receive a minimal compensable evaluation, his left knee must 
be limited in flexion to 45 degrees.  As the objective 
medical evidence does not demonstrate this to be the case, he 
may not be granted a compensable evaluation on the basis of 
Diagnostic Code 5260.

For virtually the same reasons as listed above, Diagnostic 
Code 5261 also does not provide a basis for a compensable 
evaluation for the veteran's service-connected left knee 
condition.  The facts of the case show that he has limitation 
of extension of his left knee which, at worst, is only to 5 
degrees, which would still only warrant the assignment of a 
noncompensable evaluation.  For a 10 percent rating, he must 
have limitation of extension to 10 degrees, and in order to 
prevail on his claim for a compensable evaluation he must 
have limitation of extension to 15 degrees so as to have a 20 
percent evaluation.  Thus, Diagnostic Code 5261 also does not 
provide a basis on which he may receive a compensable 
evaluation for his left knee condition.

Even considering the provisions of the DeLuca case and 
38 C.F.R. §§ 4.40 and 4.45, the current medical findings do 
not indicate a degree of functional loss of the left knee due 
to pain which would approach a compensable degree of 
limitation of motion of flexion or extension.  In his very 
thorough discussion regarding functional loss due to pain, 
the VA examiner who conducted the March 1998 medical 
evaluation determined that the veteran's demonstrated range 
of motion of his left knee was zero - 80 degrees (extension - 
flexion).  The examiner went on to remark that he was unable 
to determine any other additional loss of range of motion due 
to weakened movement, excess fatigability, or incoordination, 
but it was his opinion that the current range of motion of 
the left knee from zero - 80 degrees was what he demonstrated 
at all times.  Further, while the examiner agreed that the 
veteran would exhibit increased limitation of function during 
flare-up or if the left knee was used repeatedly over time, 
and that he would have increased knee pain or more knee pain 
if he walked for a prolonged period of time the examiner, in 
essence, doubted that this would result in any additional 
range of motion loss.  Therefore, DeLuca and §§ 4.40 and 4.45 
do not provide a basis on which the veteran may prevail on 
his claim for a compensable rating for his left knee 
condition.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5259, 5262, and 5263 (1998) are not for application to the 
facts of the present case because they contemplate specific 
disabling medical conditions which the veteran is not 
currently demonstrated to have.  Specifically, Diagnostic 
Code 5256 contemplates knee impairment as a result of 
ankylosis, Diagnostic Code 5259 contemplates knee impairment 
as a result of surgically removed semi-lunar cartilage (the 
veteran has no history of right knee surgery), Diagnostic 
Code 5262 contemplates knee impairment as a result of 
malunion or nonunion of the tibia and fibula, and Diagnostic 
Code 5263 contemplates knee impairment as a result of genu 
recurvatum.  As these aforementioned conditions are not 
presently shown, these Diagnostic Codes may not be considered 
for purposes of rating the veteran.  Thus, a compensable 
evaluation for impairment of the left knee based on criteria 
other than limitation of motion associated with a left knee 
condition or X-ray evidence of arthritis is not warranted.

As previously noted, this case is based on an appeal of a 
February 1991 RO decision, which was successfully appealed 
with regard to the original service-connection issue, such 
that the veteran was granted service connection for a left 
knee condition.  The grant of service connection and the 
noncompensable evaluation currently assigned was made 
effective from January 2, 1991 (the date on which the 
veteran's original claim was received by VA).  Consideration 
must therefore be made regarding whether or not the case 
requires referral to the RO for separate ratings assigned for 
his left knee condition for separate periods of time, based 
on the facts found; a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
finds, however, that such a referral is not warranted with 
regard to the rating issue for the left knee condition 
because the noncompensable evaluation assigned was based on 
the most severe disability picture presented by the medical 
and other evidence associated with the record which preceded 
and encompassed the date on which the veteran filed his claim 
of entitlement to service connection for a left knee 
condition to the present time.


ORDER

A compensable evaluation for a service-connected left knee 
condition is denied.  

To the extent that the 10 percent rating assigned for the 
preexisting left knee disability is proper, the appeal is 
denied.

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

